Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered June 22, 1984, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court, in allowing the introduction of rebuttal testimony by Detective Sergeant Roman, properly exercised the discretion afforded by CPL 260.30 (7). The rebuttal testimony refuted an issue raised by testimony offered by the defense (see, People v Harris, 57 NY2d 335, cert denied 460 US 1047). The evidence, when viewed in a light most favorable to *436the People, was sufficient as a matter of law to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). We also find, upon the exercise of our factual review power, that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). It is within the province of the jury to assess the credibility of the defendant’s witnesses in the face of conflicting evidence adduced by the People and its determination is to be accorded great weight on appeal (see, People v Dudley, 110 AD2d 652). Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.